Title: To Thomas Jefferson from Malesherbes, 15 September 1787
From: Malesherbes, Chrétien Guillaume de Lamoignon de
To: Jefferson, Thomas



à Versailles Le 15 7bre. 1787.

Je ne suis, Monsieur, presque Jamais à Paris. J’ai profité d’un seul Jour où J’y ai été pour aller vous faire mes remercimens de la prodigieuse quantité de Graines de Cedre rouge que vous m’avez envoyés, et Je n’ai pas été assez heureux pour vous trouver. J’espere être plus heureux la premiere fois que J’irai, mais Je ne veux pas attendre Jusques là à vous exprimer ma reconnoissance.
Ces Graines seront semées dans deux Jours en Pépiniere à côté d’un vaste Terrein de Sable noir très propre à la Végétation des Arbres verts, où on pourra en semer au moins une douzaine d’Arpens, ce qui revient à autant d’acres de votre Pays.
Je crois qu’il n’y aura nulle part en Europe d’aussi grande Plantation de cet arbre précieux.
Vous connoissez l’inviolable attachement avec lequel J’ai l’Honneur d’être, Monsieur, Votre très humble et très obéissant Serviteur,

Malesherbes

